 

Exhibit 10.4

 

UNIT SUBSCRIPTION AGREEMENT

 

This UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of this 23rd day
of October, 2020, by and between Eucrates Biomedical Acquisition Corp., a
company incorporated in the British Virgin Islands with number 2042314 (the
“Company”), having its principal place of business at 250 West 55th Street,
Suite 13D, New York, New York 10019, and Eucrates LLC (the “Purchaser”).

 

WHEREAS, the Company is offering to the Purchaser, on a private placement basis
(the “Offering”), an aggregate of 350,000 units (the “Initial Units”) of the
Company, each Initial Unit comprised of one ordinary share of the Company, no
par value per share (the “Ordinary Shares”), and one-third of one warrant (the
“Warrant”), where one whole Warrant entitles the holder thereof to purchase one
ordinary share (the “Warrant Shares”) to be governed by the Warrant Agreement
(defined herein), for a purchase price of $3,500,000, or $10.00 per Initial
Unit.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

 

1.                  Agreement to Subscribe

 

1.1.            Purchase and Issuance of the Initial Units. For the aggregate
sum of $3,500,000 (the “Initial Purchase Price”), upon the terms and subject to
the conditions of this Agreement, the Purchaser hereby agrees to purchase from
the Company, and the Company hereby agrees to sell to the Purchaser, on the
Closing Date (as defined in Section 1.2) 350,000 Initial Units at $10.00 per
Initial Unit.

 

In addition to the foregoing, the Purchaser hereby agrees to purchase up to an
additional 30,000 Units (“Additional Units” and together with the Initial Units,
the “Units”) at $10.00 per Additional Unit for a purchase price of $300,000 (the
“Additional Purchase Price” and together with the Initial Purchase Price, the
“Purchase Price”). The purchase and issuance of the Additional Units shall occur
only in the event that the underwriters’ 45-day over-allotment option
(“Over-Allotment Option”) in the Offering is exercised in full or part. The
total number of Additional Units to be purchased hereunder shall be in the same
proportion as the amount of the Over-Allotment Option that is exercised. Each
purchase of Additional Units shall occur simultaneously with the consummation of
any portion of the Over-Allotment Option.

 

1.2.            Closing. The closing (the “Closing”) of the Offering shall take
place at the offices of Proskauer Rose LLP, Eleven Times Square, New York,
New York, 10036 simultaneously with the consummation of the Company’s initial
public offering (“IPO”) of 10,000,000 units consisting of Ordinary Shares and
Warrants and the consummation of the exercise of all or any portion of the
Over-Allotment Option (each a “Closing Date”).

 

1.3.            Delivery of the Purchase Price. At least one business day prior
to the closing date of the Company’s IPO, or the date of the closing of the
Over-Allotment Option, if any, the Purchaser agrees to deliver the Initial
Purchase Price or Additional Purchase Price, as the case may be, by certified
bank check or wire transfer of immediately available funds denominated in United
States Dollars to Continental Stock Transfer & Trust Company (“CST”) to deposit
such funds on the applicable Closing Date to the trust account which will be
established for the benefit of the Company’s public shareholders, managed
pursuant to that certain Investment Management Trust Agreement to be entered
into by and between the Company and CST and into which substantially all of the
proceeds of the IPO will be deposited (the “Trust Account”). If the IPO is not
consummated within 14 days of the date the Initial Purchase Price is delivered
to CST, the Initial Purchase Price shall be returned to the Purchaser by
certified bank check or wire transfer of immediately available funds denominated
in United States Dollars, without interest or deduction.

 



1

 

 

1.4.            Delivery of Unit Certificate. Upon the applicable Closing Date
after delivery of the Purchase Price in accordance with Section 1.3, the
Purchaser shall become irrevocably entitled to receive a unit certificate
representing the Units purchased hereunder.

 

2.                  Representations and Warranties of the Purchaser

 

The Purchaser represents and warrants to the Company that:

 

2.1.            No Government Recommendation or Approval. It understands that no
United States federal or state agency or similar agency of any other country has
passed upon or made any recommendation or endorsement of the Company, the
Offering, the Units, the Warrants or Warrant Shares, or the Ordinary Shares
underlying the Units (excluding the Warrant Shares, the “Unit Shares” and,
collectively with the Units or Warrant Shares, the “Securities”).

 

2.2.            Organization. It is a company, validly existing and in good
standing under the laws of its jurisdiction and possesses all requisite power
and authority necessary to carry out the transactions contemplated by this
Agreement.

 

2.3.            Private Offering. It is an “accredited investor” as such term is
defined in Rule 501(a) of Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”). It acknowledges that the sale contemplated
hereby is being made in reliance on a private placement exemption to “Accredited
Investors” within the meaning of Section 501(a) of Regulation D under the
Securities Act and similar exemptions under state law.

 

2.4.            Authority. This Agreement has been validly authorized, executed
and delivered by the Purchaser and is a valid and binding agreement enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

2.5.            No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Purchaser of the transactions contemplated
hereby do not violate, conflict with or constitute a default under (i) the
Purchaser’s organizational documents, (ii) any agreement, indenture or
instrument to which the Purchaser is a party or (iii) any law, statute, rule or
regulation to which the Purchaser is subject, or any agreement, order, judgment
or decree to which the Purchaser is subject.

 



2

 

 

2.6.            No Legal Advice from Company. It acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
its own legal counsel and investment and tax advisors. Except for any statements
or representations of the Company made in this Agreement and the other
agreements entered into between the parties hereto, it is relying solely on such
counsel and advisors and not on any statements or representations of the Company
or any of its representatives or agents for legal, tax or investment advice with
respect to this investment, the transactions contemplated by this Agreement or
the securities laws of any jurisdiction.

 

2.7.            Access to Information; Independent Investigation. Prior to the
execution of this Agreement, it has had the opportunity to ask questions of and
receive answers from representatives of the Company concerning an investment in
the Company, as well as the finances, operations, business and prospects of the
Company, and the opportunity to obtain additional information to verify the
accuracy of all information so obtained. In determining whether to make this
investment, it has relied solely on its own knowledge and understanding of the
Company and its business based upon its own due diligence investigation and the
information furnished pursuant to this paragraph. It understands that no person
has been authorized to give any information or to make any representations which
were not furnished pursuant to this Section 2 and it has not relied on any other
representations or information in making its investment decision, whether
written or oral, relating to the Company, its operations and/or its prospects.

 

2.8.            Reliance on Representations and Warranties. It understands the
Units are being offered and sold to it in reliance on exemptions from the
registration requirements under the Securities Act, and analogous provisions in
the laws and regulations of various states, and that the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth in this Agreement
in order to determine the applicability of such provisions.

 

2.9.            No Advertisements. It is not subscribing for the Units as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting.

 

2.10.        Legend. It acknowledges and agrees the certificates evidencing the
Units and the Ordinary Shares and Warrants shall bear a restrictive legend (the
“Legend”), in form and substance as set forth in Section 4 hereof, prohibiting
the offer, sale, pledge or transfer of the securities, except (i) pursuant to an
effective registration statement covering these securities under the Securities
Act or (ii) pursuant to any other exemptions from the registration requirements
under the Securities Act and such laws which, in the opinion of counsel for the
Company, is available.

 

2.11.        Experience, Financial Capability and Suitability. It is (i)
sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Securities and (ii) able to bear the economic
risk of his investment in the Securities for an indefinite period of time
because the Securities have not been registered under the Securities Act and
therefore cannot be sold unless subsequently registered under the Securities Act
or an exemption from such registration is available. It has substantial
experience in evaluating and investing in transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. It has substantial experience in evaluating and investing in
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests.

 



3

 

 

2.12.        Investment Purposes. It is purchasing the Securities solely for
investment purposes, for its own account and not for the account or benefit of
any other person, and not with a view towards the distribution or dissemination
thereof and it has no present arrangement to sell the interest in the Securities
to or through any person or entity.

 

2.13.        Restrictions on Transfer. It acknowledges and understands the Units
are being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act. The Securities have not been
registered under the Securities Act, and, if in the future, it decides to offer,
resell, pledge or otherwise transfer the Securities, such Securities may be
offered, resold, pledged or otherwise transferred only (A) pursuant to an
effective registration statement filed under the Securities Act, (B) pursuant to
an exemption from registration under Rule 144 promulgated under the Securities
Act (“Rule 144”), if available, or (C) pursuant to any other available exemption
from the registration requirements of the Securities Act, and in each case in
accordance with any applicable securities laws of any state or any other
jurisdiction. It agrees that if any transfer of its Securities or any interest
therein is proposed to be made, as a condition precedent to any such transfer,
it may be required to deliver to the Company an opinion of counsel satisfactory
to the Company. Absent registration or another available exemption from
registration, it agrees it will not resell the Securities. It further
acknowledges that because the Company is a shell company, Rule 144 may not be
available to it for the resale of the Securities until the one year anniversary
following consummation of the initial Business Combination (defined below) of
the Company, despite technical compliance with the requirements of Rule 144 and
the release or waiver of any contractual transfer restrictions.

 

3.                  Representations and Warranties of the Company

 

The Company represents and warrants to the Purchaser that:

 

3.1.            Valid Issuance of Share Capital. The total number of all classes
of share capital which the Company has authority to issue is (i) an unlimited
number of Ordinary Shares and (ii) an unlimited number of preferred shares. As
of the date hereof, the Company has issued and outstanding 2,875,000 Ordinary
Shares (of which 375,000 Ordinary Shares are subject to forfeiture as described
in the registration statement related to the IPO) and no preferred shares issued
and outstanding. All of the issued share capital of the Company has been duly
authorized, validly issued, and are fully paid and non-assessable.

 

3.2.            Title to Securities. Upon issuance in accordance with, and
payment pursuant to, the terms hereof, the warrant agreement to be entered into
with a mutually agreeable warrant agent on or prior to the closing of the IPO
(“Warrant Agreement”), each of the Warrants and the Ordinary Shares will be duly
and validly issued, fully paid and non-assessable. On the date of issuance of
the Units and the Warrant Shares shall have been reserved for issuance. Upon
issuance in accordance with the terms hereof and the Warrant Agreement, the
Purchaser will have or receive good title to the Warrant Shares, free and clear
of all liens, claims and encumbrances of any kind, other than (i) transfer
restrictions hereunder and pursuant to the insider letter to be entered into on
or prior to the closing of the IPO (the “Insider Letter”) and (ii) transfer
restrictions under federal and state securities laws.

 



4

 

 

3.3.            Organization and Qualification. The Company has been duly
incorporated and is validly existing as a British Virgin Islands business
company and has the requisite corporate power to own its properties and assets
and to carry on its business as now being conducted.

 

3.4.            Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or shareholders is
required, and (iii) this Agreement constitutes, and upon the execution and
delivery thereof, the Warrants and Warrant Agreement will constitute, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by equitable principles of
general application and except as enforcement of rights to indemnity and
contribution may be limited by federal and state securities laws or principles
of public policy.

 

3.5.            No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not (i) result in a violation of the Company’s Memorandum and Articles
of Association, (ii) conflict with, or constitute a default under any agreement,
indenture or instrument to which the Company is a party or (iii) conflict with
any law statute, rule or regulation to which the Company is subject or any
agreement, order, judgment or decree to which the Company is subject. Other than
any federal, state or foreign securities filings which may be required to be
made by the Company subsequent to the Closing, and any registration statement
which may be filed pursuant thereto, the Company is not required under federal,
state or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or self-regulatory entity in order for it to perform any of its
obligations under this Agreement or issue the Units, the Warrants or the
Ordinary Shares underlying the Units or Warrants in accordance with the terms
hereof.

 

4.                  Legends

 

4.1.            Legend. The Company will issue the Units, the Warrants and the
Unit Shares, and when issued, the Warrant Shares, purchased by the Purchaser, in
the name of the Purchaser. The Securities will bear the following Legend and
appropriate “stop transfer” instructions:

 

THESE SECURITIES (i) HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) PURSUANT TO
AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE) OR (C) PURSUANT TO ANY OTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 



5

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT
BETWEEN EUCRATES BIOMEDICAL ACQUISITION CORP. AND EUCRATES LLC AND MAY ONLY BE
OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM OF THE
LOCKUP PURSUANT TO THE TERMS SET FORTH THEREIN.”

 

4.2.            Purchaser’s Compliance. Nothing in this Section 4 shall affect
in any way the Purchaser’s obligations and agreements to comply with all
applicable securities laws upon resale of the Securities.

 

4.3.            Company’s Refusal to Register Transfer of the Securities. The
Company shall refuse to register any transfer of the Securities, if in the sole
judgment of the Company such purported transfer would not be made (i) pursuant
to an effective registration statement filed under the Securities Act, or (ii)
pursuant to an available exemption from the registration requirements of the
Securities Act.

 

4.4.            Registration Rights. The Purchaser will be entitled to certain
registration rights which will be governed by a registration rights agreement
(“Registration Rights Agreement”) to be entered into with the Company on or
prior to the closing of the IPO.

 

5.                  Lockup

 

The Purchaser acknowledges and agrees that the Units, the Warrants, the Unit
Shares and the Warrant Shares shall not be transferable, saleable or assignable
until after the consummation of an acquisition, share exchange, purchase of all
or substantially all of the assets of, or any other similar business combination
with one or more businesses or entities (a “Business Combination”), except to
permitted transferees (as defined in the Insider Letter).

 

6.                  Securities Laws Restrictions

 

The Purchaser agrees not to sell, transfer, pledge, hypothecate or otherwise
dispose of all or any part of the Securities unless, prior thereto (a) a
registration statement on the appropriate form under the Securities Act and
applicable state securities laws with respect to the Securities proposed to be
transferred shall then be effective or (b) the Company shall have received an
opinion from counsel reasonably satisfactory to the Company, that such
registration is not required because such transaction complies with the
Securities Act and the rules promulgated by the Securities and Exchange
Commission thereunder and with all applicable state securities laws.

 



6

 

 

7.                  Waiver of Distributions from Trust Account

 

In connection with the Securities purchased pursuant to this Agreement, the
Purchaser hereby waives any and all right, title, interest or claim of any kind
in or to any distributions from the Trust Account.

 

8.                  Rescission Right Waiver and Indemnification

 

8.1.            Rescission Waiver. The Purchaser understands and acknowledges
that an exemption from the registration requirements of the Securities Act
requires there be no general solicitation of purchasers of the Units. In this
regard, if the Offering were deemed to be a general solicitation with respect to
the Units, the offer and sale of such Units may not be exempt from registration
and, if not, the Purchaser may have a right to rescind its purchase of the
Units. In order to facilitate the completion of the Offering and in order to
protect the Company, its shareholders and the Trust Account from claims that may
adversely affect the Company or the interests of its shareholders, the Purchaser
hereby agrees to waive, to the maximum extent permitted by applicable law, any
claims, right to sue or rights in law or arbitration, as the case may be, to
seek rescission of its purchase of the Units as a result of the issuance of the
Units being deemed to be in violation of Section 5 of the Securities Act. The
Purchaser acknowledges and agrees this waiver is being made in order to induce
the Company to sell the Units to the Purchaser. The Purchaser agrees the
foregoing waiver of rescission rights shall apply to any and all known or
unknown actions, causes of action, suits, claims or proceedings (collectively,
“Claims”) and related losses, costs, penalties, fees, liabilities and damages,
whether compensatory, consequential or exemplary, and expenses in connection
therewith, including reasonable attorneys’ and expert witness fees and
disbursements and all other expenses reasonably incurred in investigating,
preparing or defending against any Claims, whether pending or threatened, in
connection with any present or future actual or asserted right to rescind the
purchase of the Units hereunder or relating to the purchase of the Units and the
transactions contemplated hereby.

 

8.2.            No Recourse Against Trust Account. The Purchaser agrees not to
seek recourse against the Trust Account for any reason whatsoever in connection
with its purchase of the Units or any Claim that may arise now or in the future.

 

8.3.            Section 8 Waiver. The Purchaser agrees that to the extent any
waiver of rights under this Section 8 is ineffective as a matter of law, the
Purchaser has offered such waiver for the benefit of the Company as an equitable
right that shall survive any statutory disqualification or bar that applies to a
legal right. The Purchaser acknowledges the receipt and sufficiency of
consideration received from the Company hereunder in this regard.

 

9.                  Terms of the Unit

 

The Units shall be substantially identical to the Units offered in the IPO as
set forth in the Underwriting Agreement, except the Units: (i) will be subject
to the transfer restrictions described herein, and (ii) are being purchased
pursuant to an exemption from the registration requirements of the Securities
Act and will become freely tradable only after certain conditions are met or the
resale of the Units is registered under the Securities Act.

 



7

 

 

10.              Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the British Virgin Islands for agreements made and to be wholly performed within
such territory. The parties hereto hereby waive any right to a jury trial in
connection with any litigation pursuant to this Agreement and the transactions
contemplated hereby.

 

11.              Assignment; Entire Agreement; Amendment

 

11.1.        Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by the Purchaser, without
the prior consent of the Company, to one or more persons agreeing to be bound by
the terms hereof. Upon such assignment by a Purchaser, the assignee(s) shall
become Purchaser hereunder and have the rights and obligations provided for
herein to the extent of such assignment.

 

11.2.        Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the parties as to the subject matter hereof and
supersedes any and all prior discussions, agreements and understandings of any
and every nature.

 

11.3.        Amendment. Except as expressly provided in this Agreement, neither
this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought.

 

11.4.        Binding upon Successors. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.

 

12.              Notices; Indemnity

 

12.1.        Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth herein or to such other address as a party may designate by
notice hereunder, and shall be either (a) delivered by hand, (b) sent by
overnight courier, or (c) sent by certified mail, return receipt requested,
postage prepaid. All notices, requests, consents and other communications
hereunder shall be deemed to have been given either (i) if by hand, at the time
of the delivery thereof to the receiving party at the address of such party set
forth above, (ii) if sent by overnight courier, on the next business day
following the day such notice is delivered to the courier service, or (iii) if
sent by certified mail, on the fifth business day following the day such mailing
is made.

 

12.2.        Indemnification. Except as set forth in Section 8, each party shall
indemnify the other party against any loss, cost or damages (including
reasonable attorney’s fees and expenses) incurred as a result of such party’s
breach of any representation, warranty, covenant or agreement set forth in this
Agreement.

 



8

 

 

13.              Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 

14.              Survival; Severability

 

14.1.        Survival. The representations, warranties, covenants and agreements
of the parties hereto shall survive the Closing until one (1) year following the
consummation of an initial Business Combination.

 

14.2.        Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

 

15.              Headings

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

16.              Construction

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties hereto and
no presumption or burden of proof will arise favoring or disfavoring any party
hereto because of the authorship of any provision of this Agreement. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

[remainder of page intentionally left blank]

 



9

 

 

This subscription is accepted by the Company as of the date first written above.

 

  EUCRATES BIOMEDICAL ACQUISITION CORP.       By: /s/ Parag Saxena   Name: Parag
Saxena   Title: Chief Executive Officer

 

Accepted and agreed this 23rd day of October, 2020

 

EUCRATES LLC       By: /s/ Parag Saxena   Name: Parag Saxena   Title: Managing
Member       By: /s/ Stelios Papadopoulos   Name: Stelios Papadopoulos   Title:
Managing Member  

 



10

 

